PER CURIAM.
Of the numerous issues raised by both the appellants/cross-appellees and the appel-lees/cross-appellants in this appeal from a final judgment finding corporate shareholders breached fiduciary duties, we find merit only in the claims regarding prejudgment interest and the statutory penalty award. The appellees/cross-appellants are entitled to prejudgment interest on the Powerline property award from the date of the sale of the property and on the remaining awards from the date of the verdict. See Pine Ridge at Haverhill Condo. Ass’n, Inc. v. Hovnanian of Palm Beach II, Inc., 629 So.2d 151 (Fla. 4th DCA 1993), rev. denied, 639 So.2d 978 (Fla.1994); Getelman v. Levey, 481 So.2d 1236 (Fla. 3d DCA 1985), rev. denied, 494 So.2d 1150 (Fla.1986).
As conceded at oral argument, the statutory penalty portion of the judgment must be vacated because the statute imposing the penalty was repealed. See K.M.T. v. Department of Health and Rehabilitative Services, 608 So.2d 865 (Fla. 1st DCA 1992). In all other respects, the judgment below is affirmed.
Affirmed in part; reversed and vacated in part.